         Case 3:19-cr-30019-MGM Document 2 Filed 04/30/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS                                             |: "


                                                     Criminal No. 19-300/'^MGM
UNITED STATES OF AMERICA




 BETH ZASTAWNY




                            MOTION FOR RULE 11 HEARING

       The United States of America, by and through its undersigned attorneys, moves, with the

assent of RaipherPellegrino, counsel for the defendantBeth Zastawny, to schedule a Rule 11

hearing. The government has filed an Information charging the defendant with one count of

Bank Fraud and three counts of Money Laundering, and the parties have agreed that the

defendant will waive indictment and plead guilty to the counts in the Information. A written plea

agreement signed by both parties will be submitted to the Court.


                                                    ANDREW E. LELLING
                                                    United States Attorney



                                            By:      /s/Alex J. Grant
                                                    ALEX J. GRANT
                                                    Assistant U.S. Attorney



Dated: April 30,2019
         Case 3:19-cr-30019-MGM Document 2 Filed 04/30/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I hereby certifythat this document filed by hand will be sent by email to counsel for the

defendant.




                                            /s/ Alex J. Grant
                                            Alex J. Grant
                                            Assistant United States Attorney
